DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions Acknowledged
Applicant’s election without traverse of Invention 1, shown in Figs. 2, 5, and 6, and Claims 2-8 in the response to restriction requirements filed on 04/25/2022 is acknowledged.  

Status of Claims
Claims 9-21 are withdrawn from further consideration as being drawn to nonelected inventions.
Claims 2-8 are examined on merits herein. 

Specification
The specification is objected for a lack of clarity: Claims 2 and 3 recite pluralities of the first, second, and third vectors, which, based on the Examiner’ understanding, are associated by the current application with the first light (such as blue light) rays directions exiting a light emitter, SSE, with the second light (such as yellow light) rays directions within the lens, and with the second light rays directions exiting the lens, accordingly. However, the specification of the application does not explain how each of these vectors was observed by the Applicant and how it was determined which third vector correlates with a particular second vector to come up with a limitation of Claim 2 that “each third vector having a corresponding third emission angle relative to the center line axis less than the second emission angle of the corresponding one of the second vectors”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 recites that each third vector has a third emission angle relative the center line axis being less than an angle of a corresponding second emission angle. Such limitation may be viewed as supported by the specification stating in paragraph 0026 that a lens may be created in such way that any suitable distribution of light exiting the light emitting device can be achieved. However, the specification does not teach that the above limitation of Claim 2 applies to lenses shown in Figs. 2B, 5A/B and 6A/B (etc.) claimed by the chosen invention. Moreover, paragraph 0026 of the specification of the published application (US 2021/0057621) teaches that diffusion features of the lens can be created such that the exiting light could be collimated (e.g., exiting as “parallel vectors”), or could create the exiting light at a wider angle, such as directed to a periphery of the device (e.g., away from the center line axis), and the specification does not teach which lens from the plurality of lenses described, shown in various figures and claimed, is capable of focusing the exiting light, collimating it, or increasing an angle of the exited light. Accordingly, the specification of the application does not support limitations of Claims 4, 5, 7, and 8 which depend on Claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 2 and 3: Claims 2  and 3 recite pluralities of the first, second, and third vectors, which, based on the Examiner’ understanding, are associated by the current application with the first light (such as blue light) rays directions exiting a light emitter, SSE, with the second light (such as yellow light) rays directions within the lens, and with the second light rays directions exiting the lens, accordingly. Claim 2 also refers to an angle between a second light ray within the lens (as a second vector) and a central axis and to an angle between a second light ray exiting the lens (as a third vector) and the central axis. However, since the specification of the application does not teach how each of these vectors was observed by the Applicant, and especially, how Applicant determined which third vector correlates with a given second vector, Examiner suggests that all limitations directed to pluralities of “vectors” were based on the Snell’s law of refraction, teaching that each light ray direction is bent at an interface of two mediums with different refractive indexes  (see a provided NPL “Refraction and Snell Laws” with a reminder of the Snell’s law and basics of refraction), and, accordingly, they are inherent for any structure comprising an SSE, a converter material around the SSE, and a lens over the SSE and the converter material. Regarding the cited by Claim 2 difference between two angles, this limitation is separately considered below.
In re Claims 2, 3-5, and 7- 8: Claim 2 has a limitation: “each third vector having a corresponding third emission angle relative to the center line axis less than the second emission angle of the corresponding one of the second vectors”. Regardless of interpretation of the second and third vectors described above, this limitation is indirectly supported by paragraph 0026 of the specification, teaching that diffusion features of the lens can be configured such that any desired distribution of light exiting a lens could be created. However, the specification provides no support that limitations of Claims 3-5 and 7-8, directed to cited elements of lenses of different shapes, comply with above-stated limitation of Claim 2, e.g., that diffusion elements cited by Claims 3-5 and 7-8 allow to “each third vector having less angle with the center axis than a corresponding second vector”. 
The current application is directed to lightning devices comprising either Fresnel diffraction lens (see paragraphs 0025-0026 of the current application on diffraction of light) or to free-form lenses. Fresnel lenses have a very characteristic textured shape of a surface through which light exits, the shape is shown, for example, in Fig. 1 (paragraph 0037) of Park, US 2010/0220474. Free-form lenses have various shapes, some of which are shown, for example, in Ding (NPL), Ding-1 (NPL), Wang-9 (NPL), Wang-10 (NPL), Zhenrong (NPL), Parkyn et al. (US 7,674,019), Minano et al. (US 2005/0129358), etc.  The free-form lenses can be configured to focus a light exiting the lens, to collimate it or to wide spread a light. 
It has been known in the art that in order to create a desired distribution of light rays directions on a target, a lens must have specific diffusion features, and a position of each point of an outer surface of the lens shall be determined, considering distances and optical properties of various medias through which a light would pass, including air, converters/phosphors (if any), and lens medias (see for example, Ding, Ding-1, Parkyn) on principles of evaluations each point of a lens outer surface position required to create a diffusion lens with a desired distribution of the exiting light. This knowledge makes it clear that the above-cited limitation of Claim 2 can be created by a specific shape of the diffusion lens, while the current application provides no evidence that all shapes (or any shape) of the claimed lens have (has) diffusion features capable to have an angle between “each of the third vectors and the central axis smaller than a corresponding angle between a second vector and the central axis”. Moreover, Fig. 3 of the current application and paragraphs 0027-0028 explicitly teach that the diffusion features of the diffusion lens lead to a more uniform widespread light emission than lenses without these diffusion features.
Appropriate correction is required.
For this Office Action, the above-cited limitation of Claim 2 was interpreted in a way that allows “coexistence” of Claim 2 with Claims 3-5 and 7-8, e.g., as: “at least one of third vectors from the plurality of third vectors may have a third emission angle relative to the center line axis less than a second emission angle of a corresponding one of the second vectors”.
In re Claim 3: Claim 3 recites: “the second light propagating along the plurality of third vectors intersects with the first light propagating along the plurality of first vectors”. 
The limitation is not clear, since, per Examiner, if the first light “propagating along the plurality of first vectors” is emitted by the SSE and the second light is emitted by the converter material and “propagating along the plurality of second vectors” is created within the lens, as Claim 2 recites, the first and second vectors cannot intersect with each other: Entering the converter, each of the first vectors (except those that incident the converter at angle 90o) would change its directions entering the converter and within the converter, due to the Snell’s law, unless the converter is attached to the SSE, and the plurality of first vectors are within the converter. If the second suggestion (not claimed) is true, the plurality of first vectors would be modified at the interface of the converter material and the lens, creating the first light along a plurality of fourth vectors (since “second and third” vectors are connected with the second light), and the plurality of “fourth vectors”  would be further modified to a “plurality of fifth vectors” when the first light would exit the lens – in accordance with the Snell’s law and due to diffusion features of the lens. Accordingly, although within the lens and outside the lens there will be first and second lights, there can be no intersection between “the second light propagating along the plurality of third vectors with the first light propagating along the plurality of first vectors”.
Appropriate correction is required to clarify the claim language.
For this Office Action, the limitation of Claim 3 was interpreted as: “The SSL device of claim 2”.
In re Claims 4-8: Claims 4-8 are interpreted as originally filed, but they are rejected under 35 U.S.C. 112(b) due to dependency on Claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

As far as the claims are understood, Claims 2-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehiro et al. (US 2004/0207999). 
In re Claim 2, Suehiro teaches a solid-state lighting (SSL) device, comprising (Fig. 13):
a support 6 (paragraph 0044) having a surface (being a top surface) and a center line axis (as Z-axis) projecting normal to the surface;
a solid state emitter (SSE) 4 - as a LED (paragraph 0044) - at the surface of the support 6, the SSE emitting a first light (being a blue light, paragraph 0046) propagating away from the surface (obviously, since the SSL is created to emit a light from its top, which is opposite to the surface  and since Suehiro does not show any “first vector”, e.g., any first light ray, directed to the surface) along a plurality of first vectors, each first vector having a corresponding first emission angle relative to the center line axis (first vectors are shown in Fig. 13 as lines from SSE 4 to converter 5A); 
a converter material 5A (paragraph 0076) over the SSE 4, the converter material 5A emitting a second light (being a yellow light, paragraph 0076) propagating away from the surface (obviously, since the SSL is intended radiating light away from the surface) along a plurality of second vectors (inherently), each second vector having a corresponding second emission angle relative to the center line axis (obviously); and
a lens 5 (paragraph 0044) over the SSE 4 and the converter material 5A, the lens 5 having a plurality of diffusion features (as concentric shoulders or ridges shown in Fig. 13, see Claim 5 of the current application on what a diffusion feature is) configured to redirect the second light along a plurality of third vectors (inherently) when exiting the lens 5,
each third vector having a corresponding third emission angle relative to the center line axis less than the second emission angle of the corresponding one of the second vectors – e.g., “at least one of third vectors may have a third emission angle relative to the center line axis less than a second emission angle of a corresponding one of the second vectors”, in accordance with the claim interpretation: Suehiro teaches (paragraph 0116) that section 52 of lens 5 allows light distributed within the lens at angles of about 35 degrees a central axis Z – to exit the lens in a direction of Z, e.g., creating a zero degree angle with respect to the center axis Z. Although a light exiting the lens is a white light, being a mixture of the blue light (first light) and yellow light (second light) (paragraph 0077), “a vertical direction” of the emitted white light shows that this light contains “at least one of the third vectors” of the second light exiting the lens at an the angle that is less than between the second light within the lens and the central axis Z.
Please, note that all limitations related to vectors are functional limitations, since non-operational device has no light ray directions (as light vectors) – light rays are distributed and diffused only when the device operates. In accordance with the MPEP, 2114, functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim: In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function: In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Accordingly, the MPEP gives functional limitations in the device claims no patentable weight.
In re Claim 3, Suehiro teaches the SSL device of Claim 2 as cited above, including the second light propagating along the plurality of third vectors (e.g., in accordance with the claim interpretation). 
In re Claim 4, Suehiro teaches the SSL device of Claim 2 as cited above, wherein the diffusion features (Fig. 13, and as described for Claim 2) are symmetrical relative to the center line axis z.
In re Claim 5, Suehiro teaches the SSL device of Claim 2 as cited above, wherein the diffusion features (as described for Claim 2) comprise at least one of concentric shoulders, steps, or ridges formed on an exterior surface of the lens – Fig. 13 shows concentric shoulders 51 and ridges 53 in lens 5.
In re Claim 6, Suehiro teaches the SSL device of Claim 2 as cited above, wherein (Fig. 13) the lens 5 is sufficiently large relative to the SSE 4. 
Although Suehiro does not state that the SSE functions effectively as a point source, this feature would be inherent for the SSE 4: SSE 4 is an LED, and Wang teaches (US 20100135043, paragraph 0004) that LEDs are viewed as point light sources (e.g., functioning like point sources). 
Note that the limitation “functions” represent a functional language in the device claim, and in accordance with the MPEP 2114, for the device claims, their functions are not considered: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function: In re Ludtke and Sloan, 169 USPQ 563 at 567, In re Swinehart, 169 USPQ 226, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 

As far as the claims are understood, Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehiro in view of Zhang (US 2011/0051427) and Wang et al. (US 2010/0135043).
In re Claim 7, Suehiro teaches the SSL device of Claim 2 as cited above.
Suehiro does not teach that the lens has a generally circular base portion at the surface of the support and a stepped dome-like shape.
Zhang teaches a lens 20 (Figs. 1 and 4, paragraphs 0014, 0020) having a generally rectangular base portion 22 and a stepped pyramid-like shape. The lens has such diffusion features as steps (see Claim 5 of the current application on diffusion features of a lens). And Wang teaches (Figs. 3A, 3B, paragraphs 0035-0036) that it is common for a lens to have a rectangular or circular base portion and a dome-like shape, making it obvious creating the Zhang lens with the circular base portion, if such shape is desired by the manufacturer.
Suehiro and Zhang and Wang teach analogous art directed to lenses, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Suehiro device in view of the Zhang and Wang teaching, since they are from the same field of endeavor, and Zhang and Wang created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Suero device of Claim 2 by substituting its diffusion lens with a lens of Zhang modified per Wang to have a circular based portion (while leaving the converter material over the SSE), if such shape of the lens is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. In addition, please, note that in accordance with MPEP 2144.04. I.B, changes in a shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), 

As far as the claims are understood, Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehiro in view of Zhang. 
In re Claim 8, Suehiro teaches the SSL device of Claim 2 as cited above, but does not teach that the lens has a generally rectangular base portion at the surface of the support and a stepped pyramid-like shape.
Zhang teaches a lens 20 (Figs. 1 and 4, paragraphs 0014, 0020) having a generally rectangular base portion 22 and a stepped pyramid-like shape. The lens has such diffusion features as steps (see Claim 5 of the current application on diffusion features of a lens).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Suehiro device of Claim 2 by substituting the Suehiro lens with the lens of Zhang (while leaving the converter material over the SSE), when such shape of the lens is desirable by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. Please, note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in a shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/30/22